U.S. Department of Justice
Federal Bureau of Prisons

OPI: FPI/Educ
NUMBER: 5355.03
DATE: January 20, 1995
SUBJECT: Parenting Program Standards

1. PURPOSE AND SCOPE. To provide standards for parenting
programs in all institutions.
Beginning in 1986, the United States Congressional appropriations
conference reports for the Bureau included recommended parenting
program funding levels. Initially, funding was provided at four
female institutions and subsequently at all female institutions
and at least one male institution in each BOP region. Conference
reports also identified appropriate visiting room space, parent
education, social service outreach, and community based service
providers as desirable parenting program characteristics. This
Program Statement expands such programs to all institutions.
2. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Positive relationships, family values, and mutual support
and nurturing, which may be sustained after release, will be
promoted and reinforced among inmates and their spouses and
children.
b. Each inmate will have opportunities to counteract negative
family consequences resulting from his/her incarceration.
c. The institutional social environment will be improved
through opportunities for inmates to maintain positive and
sustaining contacts with their families.
d. Social service and community based organizations will be
included in parenting programs whenever possible.
3.

DIRECTIVES AFFECTED
a.

Directive Rescinded
P.S. 5355.02

Parenting Program Standards (09/23/93)

P.S. 5355.03
January 20, 1995
Page 2
b.

Directives Referenced
P.S. 1210.14
P.S. 1221.60
P.S. 4100.02
P.S. 5267.05
P.S. 5300.15
P.S. 5300.16
P.S. 5310.12

Management Control and Program Review
(10/03/94)
Directives Management Manual (11/21/94)
BOP Acquisitions (05/03/89)
Visiting Regulations (07/21/93)
Education, Training and Leisure Time Program
Standards (12/16/93)
Volunteers and Citizen Participation Programs
(10/14/94)
Psychology Services Manual (08/30/93)

Federal Acquisition Regulations
4.

STANDARDS REFERENCED

a. American Correctional Association Foundation/Core Standards
for Adult Correctional Institutions: FC2-4098, C2-4168, C2-4237,
C2-4248;
b. American Correctional Association 3rd. Edition Standards
for Adult Correctional Institutions: 3-4380, 3-4382, 3-4387, 34388, 3-4421;
c. American Correctional Association Foundation/Core Standards
for Adult Local Detention Facilities: C2-5254, C2-5255, C2-5258;
d. American Correctional Association 3rd. Edition Standards
for Adult Local Detention Facilities: 3-ALDF-4F-01, 4F-02, 4F04, and 4F-05.
5.

PROGRAM SCOPE

a. Parenting programs shall be established in all institutions
housing Federal prisoners.
b. The program shall be under the general guidance of the
Education Department, and a specific staff member in that
department shall be assigned to coordinate and monitor the
program. Cooperation and coordination between Education staff
and other departments shall be established, with specific
emphasis on building strong liaison with the Psychology Services
and Chaplaincy Departments. Parenting programs may be offered
during evening hours and/or weekends if local conditions warrant.
Any institution, which because of its special mission or
population requires a waiver from all or part(s) of this Program
Statement, shall seek a waiver in accordance with the Program
Statement, Directives Management Manual.
c. Parenting program funds shall be provided, whenever
available, through regional allocations for each institution.

P.S. 5355.03
January 20, 1995
Page 3
Funding levels shall be adequate to meet established standards
and to provide quality programs.
6.

PROGRAM STANDARDS.

All programs shall include the following:

a. Visiting Space. Space shall be provided for each program.
While separate space is preferred, if this is not possible, a
section of the institution's visiting room shall be reserved for
the parenting program. Institutions which designate separate
space for this program shall, when possible, establish visiting
hours coinciding with regular visiting room hours. Staff shall at
all times adhere to local visiting room policies and procedures.
b. Social Services. Wherever possible, social services
outreach contacts shall be established with community-based
social service organizations to facilitate the provision of
services to the inmate parent, visiting custodial parent, and
children. Social services, as defined, are services provided to
promote and enhance human welfare. These services may include
assistance in such areas as veterans benefits, welfare support,
child care, health promotion and disease prevention, prenatal and
postnatal care, etc.
Program coordinators, in coordination with institution
volunteer coordinators, are encouraged to use community-based
volunteers and appropriate organizations, whenever possible.
These services may include, but are not limited to, such
organizations as: Boy/Girl Scouts, Boys and Girls Clubs of
America, Children's Television Workshop (CTW), Literacy
Volunteers of America (LVA), and local colleges and universities.
c. Parenting Education. A parenting education component, as
described in Section 7, shall be offered in each parenting
program.
7. PARENTING EDUCATION PROGRAM OUTLINE. The following is a
"recommended" program outline for the parenting education
component of the program.
a.

Parenting Skills

(1) Building or continuing family relationships while
incarcerated, including the use of community support systems;
(2) Accomplishing age-appropriate communication with
children during long periods of absence, including explaining a
parent's incarceration to children;
(3) Engaging in interactive play with children during
visiting;
(4) Recognizing and contributing to the stages of childhood
development, including proper nutrition;

P.S. 5355.03
January 20, 1995
Page 4
(5)

Administering appropriate and effective discipline;

(6)

Fostering self-esteem in children;

(7)

Participating in a child's education process;

(8) Preventing childhood injuries, including physical and
sexual abuse;
(9)

Dealing with sibling rivalry; and

(10) Identifying factors that indicate personal readiness
for parenthood, including knowledge of a positive environment for
children.
b.

Skills for Family Support

(1) Analyzing family needs and determining how those needs
can be met;
(2)

Managing a family budget;

(3) Developing skills to cope with change; increasing
stress management skills; and
(4) Setting priorities, and obtaining problem solving
techniques.
c.

Family Literacy Education

(1) Understanding the importance of raising the reading
levels of inmates, spouses, and their children;
(2) Motivating family interest in literacy, e.g., reading
to each other, watching and discussing interactive TV programs,
including the use of related reading materials;
(3) Organizing and developing a time frame to assist
children with reading, writing, homework, etc.;
(4)

Developing effective tutoring skills; and

(5) Compiling a list of education resources to assist in
family literacy for the inmate and family members while
incarcerated and after release.
d.

Substance Abuse Education

(1) Explaining the effects of parental use of addictive
substances on children;
(2)

Discussing components of the addictive personality;

P.S. 5355.03
January 20, 1995
Page 5

e.

(3)

Introducing strategies to break substance addiction;
and

(4)

Organizing support groups.

Prenatal Care Information for Expectant Mothers
(1)

Achieving and/or maintaining physical fitness;

(2)

Developing and/or maintaining a proper diet;

(3)

Evaluating childbirth procedure options; and

(4)

Providing appropriate infant care.

8. RECORD KEEPING. Each parenting program shall maintain
records to include the following information:
a. A full description of the program scope, including
room/child care center space provided, the names of social
services accessed, the service provided, and related information.
b. Amount of funds spent on the program during the fiscal year
including estimated value of "free services", overhead cost,
(estimated at 20%, if actual figures are not available), value of
BOP staff time, materials used, and related items.
c. Non-duplicated number of inmate parent enrollments and
completions in each structured parenting class, the number of
hours per week, the number of weeks per year, per enrollee, and
totals for the fiscal year.
d. Non-duplicated number of children involved in the program
and the number of hours of involvement per child per year, and
total for the fiscal year.
e. A copy of all curriculums used in parenting education and
related courses.
Reports for each fiscal year (Attachment A) shall be included in
the education annual report and provided to the Central Office
and regional education administrators by January 30th of each
year.
9. NON-ENGLISH-PROFICIENT INMATES. In the administration and
implementation of this Program Statement, and in accordance with
the Program Statement on Education, Training and Leisure Time
Program Standards, efforts shall be made to meet the needs of
non-English-proficient inmates and their visiting spouses and
children.

P.S. 5355.03
January 20, 1995
Page 6
10. SERVICE PROVIDERS. The method for providing parenting
program services, as specifically adapted to each institution,
are at each institution's discretion, either through services
provided by incumbent full-time staff, through procurement
procedures, or a combination of both. Community-based non-profit
organizations shall be given consideration as service providers.
11. PROCUREMENT PROCEDURES. The scope of work used in requests
for proposals for parenting programs shall specify all the
relevant required standards outlined in this Program Statement.
A sample statement of work (SOW) is provided (Attachment B).
12. EVALUATION. The Program Review Division shall monitor
compliance with this Program Statement during regularly scheduled
program reviews.

\s\
Kathleen M. Hawk
Director

P.S. 5355.03
January 20, 1995
Attachment A, Page 1
Annual Education Program Report
Institution: __________________
Parenting Program Report - FY ____
Who administers the program? (Mark one)
NON BOP
BOP
SVC PROVIDER ____
INSTITUTION ____

A COMBINATION
OF BOTH ____

If you marked "NON-BOP" or "BOTH", please provide the following
information:
ORGANIZATION'S NAME ADDRESS &
HRS PER YEAR
AMT PAID TO
TELEPHONE
FROM CONTRACT PROVIDER

3. Visiting Room/Child Care Center:
LOCATION
SPACE: SQ FT

# OF HOURS
OF OP

TIME OF

COST
PER HR

DAYS PER

Other Information:

(This form may be locally reproduced or duplicated via Wordprocessing)

P.S. 5355.03
January 20, 1995
Attachment A, Page 2
Annual Education Program Report
Institution: __________________
Please list any Social Services provided:
NAME OF AGENCY

SERVICE PROVIDED

COST

FREE

Please Provide Estimated Value of Total Services for the Parenting
Program For the Fiscal Year (Actual Fees, Value of "Free" Services and
Overhead).
$ _____________________
Number of Parents and Children (Non-duplicated) involved in the program
and hours of involvement:
(VISITING ROOM ACTIVITIES)
PARTICIPANTS

NUMBER OF
PARTICIPANTS

AVG #
HRS/WK

(STRUCTURED CLASSES)
AVG #
HRS/YR

TOTAL # OF
PARTICIPANTS

# OF
HRS/WK

# OF
HRS/YR

INMATE PARENTS
VISITING
CUSTODIAL
PARENT
CHILDREN
Curriculum materials have been developed and are provided along with
this report for the following Parenting Education Courses:
1.
2.
3.
4.
5.
6.
7.

P.S. 5355.03
January 20, 1995
Attachment B, Page 1
Sample Statement of Work for a Parenting Program
1.

The

, intends to make an award
(Name of Institution)

for parenting program services which meet the requirements
of this solicitation.
2.

The contractor shall make available, on a non-discriminatory
basis, parenting program services consistent with
requirements of this solicitation, the rules and procedures
of the
, and all applicable
(Name of Institution)

federal and state laws and requirements in effect during the
term of this contract.
The manner and the method in performing the tasks outlined
in the statement of work are within the sole discretion of
the Contractor who shall perform in accordance with
professional standards and methods as outlined in the Bureau
of Prisons Parenting Policy Statement. The Bureau of
Prisons has the sole discretion to determine the
contractor's compliance with the contract.
3.

The Contractor shall provide a program which meets the
following standards:
a.

The program shall support the development and
maintenance of positive relationships between inmates,
their spouses or custodial parents, and their children.

b.

In space provided by

the
(Name of Institution)

Contractor shall structure programs which provide an
opportunity for inmate parents, visiting spouses or
custodial parents and children to interact in ways
designed to strengthen family relationships.
c.

The Contractor shall provide appropriate furniture,
education-oriented toys, books and other materials and
activities designed to establish and strengthen
positive family parenting relationships. The
contractor is responsible for any injury caused by
these materials.

d.

The Contractor shall provide structured parenting
education courses to inmates and parents and, when
feasible, to visiting spouses of custodial parents.
These courses will be in addition to those ordinarily
offered by the institution. The curriculum shall
address the following subject areas:
(1)

Parenting Skills:

building family relationships,

P.S. 5355.03
January 20, 1995
Attachment B, Page 2
sensitivity to the impact of a parent's
incarceration on children and family members, how
to assist in childhood development and related
activities;

4.

(2)

Skills for Family Support: analyzing and meeting
the need of families, including job search and
retention skills, family budgets, stress
management, problem solving and setting
priorities.

(3)

Family Literacy Education: raising the literacy
level of the inmate and corresponding family
members;

(4)

Substance Abuse Education: addressing the effect
of substance abuse, its impact on children and
family members and strategies to break substance
addiction; and

(5)

Prenatal Care for Expectant Mothers: addressing
how to achieve and maintain physical fitness, the
development and maintenance of proper diets, how
to evaluate different child birth procedures
options and appropriate infant care.

The Contractor shall be required to maintain records on
parenting programs which show the following:
a.

Expenditures during the course of the contract year;

b.

Number of inmate parent non-duplicated enrollments and
completions in structured parenting classes; the number
of hours per week and the number of weeks per year, per
enrollee, and totals fos the contract year;

c.

The number of children, non-duplicated, involved in the
program and the number of hours of involvement of each
child per year and the total for the contract year;

d.

The number of, non-duplicated, visiting spouses or
custodial parents, in visiting room parenting
activities, per week, the number of hours per week of
their activities, and the total for the contract year;

e.

A copy of all curriculums used in parenting education
and related courses; and

f.

A full description of the scope of the program,
including the numbers of volunteers and their
affiliation, if any, the names of social services
accessed, costs, if any, services provided, and related
information.

P.S. 5355.03
January 20, 1995
Attachment B, Page 3
5.

The Contractor shall undertake outreach efforts with
community-based social service agencies to identify and to
facilitate the provision of needed services to the inmate
parent, visiting spouse or custodial parent, and children.
These services should include, for example, assistance in
such areas as, veterans benefits, welfare support, child
care services, health promotion and disease prevention
services, prenatal and postnatal care, etc.

6.

The Contractor shall identify and facilitate the use of
community-based volunteers and the free services of such
organizations as Boy/Girl Scouts, Children's Television
Workshop (CTW), Literacy Volunteers of America (LVA) and
such other organizations which make available volunteer and
free services. All volunteers are subject to the minimum
security and training standards as outlined in P.S. 3000.02,
Human Resource Management Manual, and P.S. 5300.14,
Volunteers, Involvement in Programs.

7.

The Contractor must provide no less than 15 hours of
supervised visiting room activities and 6 hours of parenting
education classes per week for a period of 44 weeks. Class
hours shall be established after appropriate discussion and
coordination with institution staff. The contractor's
performance should be contingent upon continued inmate
participation in parenting programs, and it will not be
compensated if the only participants are outside
individuals.

8.

Total participation during the contract period is estimated
as follows:
Inmates
100
Visiting Spouses or Custodial Parents
100
Visiting Children
125

9.

The Contractor shall provide at least one full-time and one
part-time on-site position to fulfill the requirements of
the contract. These staff members will act as the
coordinator/ recruiter/aide and shall be responsible for the
implementation and maintenance of the total parenting
program. Their responsibilities shall include recruiting
program activities, establishing and coordinating program
activities and structured classes, developing course
curriculums, develoqing and coordinating linkages with
community-based social service agencies and volunteer
organizations, and the maintenance and provision to the
institution of all records and required reports associated
with the implementation of the parenting program.

10.

The institution Supervisor of Education and appropriate
institution procurement staff shall ensure compliance by the
contractor with all provisions of the contract governing
parenting programs.

